                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:17-CV-0330-GCM
 VINCENT LUMINOSO,                                )
                                                  )
                 Plaintiffs,                      )
                                                  )
    v.                                            )          ORDER
                                                  )
 NANCY A. BERRYHILL,                              )
                                                  )
                 Defendants.                      )
                                                  )

         THIS MATTER IS BEFORE the Court on the motion of the Commissioner for entry of

final judgment in this matter. The Administrative Law Judge rendered a favorable decision to

Plaintiff on October 25, 2018, and neither party contests said decision.

         Therefore, it is ORDERED that final judgment be entered in this case in accordance with

the decision of the Administrative Law Judge.

         SO ORDERED.


                                     Signed: December 14, 2018




                                                 1
